Dear Ms. Sentell:
On behalf of the Louisiana Professional Engineering and Land Surveying Board, ("Board"), you have requested the opinion of this office on whether the Board has the authority to purchase and own immovable property, as well as the authority to lease immovable property to third parties.
This office has consistently advised that in order for a state department, agency, board or district to buy or sell immovable property, it must be specifically authorized to do so by the legislative act by which it is created.See Atty. Gen. Op. Nos. 03-0100; 01-46; 95-342; 94-226; and 82-247. The Louisiana Professional Engineering and Land Surveying Board is created pursuant to La.R.S. 37:681, etseq. As you noted, La.R.S. 37:688 enumerates the powers of the Board, but does not state whether or not the Board can purchase and own immovable property to third parties. There is no other statute that grants the Board any authority to purchase or own immovable property.
We conclude that the Louisiana Professional Engineering and Land Surveying Board may not purchase or own immovable property because the statutes relating to the establishment of the Board do not contain any provision that specifically authorizes the purchase of immovable property.1 Our conclusion renders moot the question of whether the Board has authority to lease immovable property to third persons. *Page 2 
We trust that this opinion adequately responds to your request, and thank you for the opportunity to be of service. If you have any questions or comments, please do not hesitate to contact our office.
  Sincerely yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ Charles W. Belsom, Jr. Assistant Attorney General
  JDC:CWB:Irs
1 We note that the Board may seek authority from the legislature to purchase immovable property and lease said property to third parties. Assuming the legislature grants such authority to the Board, please be advised that the Board would also require specific legislative authority to borrow money or incur debt in order to borrow the purchase price, mortgage the building, and/or enter into any owner-financed arrangement. Furthermore, assuming the Board gains the authority to own immovable property through legislation, any lease of property owned by the Board would be subject to all applicable laws and regulations relating to the leasing and disposition of state property.